Citation Nr: 1328442	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD), 
effective July 7, 2008.

2.	Entitlement to an initial evaluation in excess of 70 
percent for PTSD, effective June 18, 2013.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to 
September 1945.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2010 Decision Review Officer 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

In May 2013, the Board remanded the claim of entitlement to 
service connection for arthritis of the cervical and 
thoracolumbar spine.  In July 2013, the Appeals Management 
Center (AMC) issued a rating decision granting this claim.  
Since this grant constituted a full grant of the benefits 
sought on appeal, this claim is no longer in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, 
the Veteran's claim for benefit for arthritis of the 
cervical and thoracolumbar spine will not be addressed in 
this decision.
 
This issue currently on appeal was also remanded by the 
Board in May 2013 for further development.  The Board is 
satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the Board remand, the AMC granted the 
Veteran's appeal for an increased rating for his service-
connected PTSD in July 2013.  The Veteran was assigned a 30 
percent disability rating, effective July 7, 2008, and a 70 
percent disability rating, effective June 18, 2013.  
However, a veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35  (1993).  
Therefore, the claim for an increased disability rating for 
PTSD prior to and since June 18, 2013, remains on appeal 
before the Board.

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file associated with 
the above claim.  A review of the documents in such file 
reveals that they are either duplicative of the evidence in 
the paper claims file or are irrelevant to the issue on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Since July 7, 2008, the Veteran's psychiatric symptoms 
have primarily included nightmares, intrusive thoughts, 
hypervigilance, exaggerated startle response, social 
withdrawal, sleep impairment, irritability; his PTSD is 
not manifested by occupational and social impairment with 
reduced reliability and productivity. 

2.	Since June 18, 2013, the Veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in work, family relations, judgment, 
thinking, and mood, due to symptoms such as nightmares, 
depression, anxiety, hypervigilence, irritability, 
difficulty concentrating, panic attacks, and lack of 
meaningful social relationships; not total occupational 
and social impairment.


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 30 
percent for PTSD, since July 7, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2012).

2.	The criteria for an initial evaluation in excess of 70 
percent for PTSD, since June 18, 2013, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  
 
The Veteran's claim arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice is required for this claim. 
 
VA must also make reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  This duty includes assisting with the procurement of 
relevant records, including pertinent treatment records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  
 
The VA has also done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits, 
such as obtaining VA medical records and providing the 
Veteran with a VA examination in June 2013, pursuant to the 
May 2013 Board remand.   

As such, the Board finds there has been substantial 
compliance with its May 2013 remand directives.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has noted that "only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (holding that there was no Stegall 
(Stegall v. West, 11 Vet. App. 268) violation when the 
examiner made the ultimate determination required by the 
Board's remand.)  Based on the foregoing, the Board finds 
that the AMC substantially complied with the mandates of its 
remands.  See Stegall, supra, (finding that a remand by the 
Board confers on the appellant the right to compliance with 
its remand orders).  Therefore, in light of the foregoing, 
the Board will proceed to review and decide the claim based 
on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2012). 
 
Additionally, the Board notes that neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not yet been obtained.  The Board thus 
concludes that there are no additional records outstanding 
with respect to that claim.  Consequently, the duty to 
notify and assist has been satisfied as to the claim now 
being finally decided on appeal.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.	The Merits of the Claim

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has 
thoroughly reviewed all the evidence in the Veteran's claims 
folder.  Although it has an obligation to provide reasons 
and bases supporting this decision, there is no need to 
discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review entire 
record, but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10. 
 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 
 
In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. 
App. 505, 509 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the 
Court held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based 
on the facts found during the appeal period.  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims. 
 
Service connection was established for PTSD in a June 2010 
Decision Review Officer decision and a 10 percent disability 
rating was assigned, effective July 7, 2008.  In July 2013, 
the Appeals Management Center increased the Veteran's 
evaluation for PTSD to 30 percent disabling, effective July 
7, 2008, and to 70 percent disabling, effective, June 18, 
2013.  
 
The Veteran's PTSD is rated under Diagnostic Code 9411.  See 
38 C.F.R. § 4.130. Pertinent to this case, a 30 percent 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversational normal), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  
 
Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 
 
The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  38 C.F.R. 
§ 4.130.  DSM- IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero 
and 100, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness. Higher scores correspond 
to better functioning of the individual. 
 
Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some 
meaningful interpersonal relationships. 
 
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
 
GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work). 
 
Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002). 
 
According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission must be considered.  38 C.F.R. § 4.126(a).  In 
addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b). 
 
When addressing a claim on the merits, the Board has an 
obligation to evaluate the credibility of evidence and to 
assign probative weight to competent evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence"). 

As to some of the factors that go into making credibility 
determinations both the Court and the United States Court of 
Appeals for the Federal Circuit have provided guidance.  See 
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006) (stating that "the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible 
bias, conflicting statements, etc ".); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."). 
 
The Board will first address whether an evaluation in excess 
of 30 percent disabling is warranted for the Veteran's 
service-connected PTSD from July 7, 2008,to June 17, 2013.

According to the post-service treatment records, in May 2008 
the Veteran underwent a mental health consultation where he 
reported having nightmares pertaining to his military 
service.  The examiner noted the Veteran was pleasant, 
cooperative and well-related.  He appeared "cheery and was 
found telling a story to several other patients in the 
waiting room."  The examiner noted the Veteran was over-
inclusive which made the comprehensive history difficult in 
the time allotted.  The Veteran reported he experienced 
difficulties adjusting to civilian life after service.  He 
stated he sought psychiatric treatment following service but 
there were few psychiatrists available during that time.  He 
stated his symptoms were mild and infrequent while he was 
married, employed and raising his family.  However, about 10 
years ago, roughly the same time he separated from his wife, 
his symptoms worsened.  He was unable to specify his 
symptoms but stated they occurred mostly at night while he 
was trying to sleep.  He stated he may get only two hours of 
good sleep a night.  He does not feel particularly fatigued 
during the day, however.  He reported being in a good mood, 
having a good appetite, and fair concentration.  He reported 
mild anergia during the day and denied homicidal or suicidal 
ideation.  The examiner determined that the full criteria 
for a PTSD diagnosis were not met.  The Veteran's GAF score 
was 65.  

In September 2008, the Veteran continued to experience sleep 
disturbances of distressing dreams, sensations of falling, 
and hypnopomic hallucinations.  He stated he is taking 
medication and currently has been experiencing 6 to 7 hours 
of refreshing sleep a night.  He stated his mood was good 
with good appetite, energy and concentration.  The Veteran 
reported enjoying doing repairs around the house. The 
Veteran attended the senior center regularly and helps his 
ex-wife care for their disabled daughter.  The Veteran 
described ongoing PTSD such as intrusive thoughts of his 
military experience, nightmares, and irritability but that 
it did not bother him.  He denied any recent angry 
outbursts, euphoria, risky behaviors, racing thoughts, or 
grandiose delusions.  The Veteran was fairly groomed and had 
good hygiene.  He was cooperative, talkative, and related 
fairly during the examination.  There was no evidence of 
auditory or visual hallucination, no suicidal or homicidal 
ideation, and his judgment and insight were fair/limited.  
The examiner noted he suspected PTSD.

In November 2009, the Veteran was alert and oriented, his 
thought process was intact; there was no evidence of 
paranoia, delusions, or hallucination; he denied suicidal 
and homicidal ideation; his affect was reactive and goal-
oriented; and mood was "okay."  

In a November 2009 letter, the Veteran's treating 
psychiatrist confirmed the Veteran's diagnosis for PTSD with 
significant mood and sleep symptoms.  He continued to 
complain of nightmares and intrusive thoughts.  He had a 
longstanding lack of interest in activities that he used to 
find enjoyable; avoided reminders of the military; had 
feelings of estrangement from non-veterans; had chronically 
poor sleep; was irritable and hypervigilant; and had 
occasional angry outbursts.  

In January 2010, the Veteran reported he still had trouble 
with his sleep and "stupid dreams."  He was alert and 
oriented; his thought process was intact; he denied 
hallucinations, delusions, or paranoia; he admitted to 
feeling low at times; denied suicidal or homicidal ideation; 
there was no irritability/anxiety noted; his affect was 
reactive; and his mood was congruent. 

In April 2010, the Veteran stated he was "doing well."  He 
was alert and oriented; his thought process was intact; 
there was no mention of PTSD symptoms; he denied feeling 
depressed; denied suicidal and homicidal ideation; and his 
affect was reactive; and mood was congruent.  

Collectively, the aforementioned objective evidence reflects 
that, the Veteran's PTSD symptoms have resulted in no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal).  This is a level of 
occupational and social impairment consistent with the 
currently assigned 30 percent disability rating. 
 
Here, based on the review of the relevant evidence, the 
Veteran does not demonstrate the majority of the actual 
symptoms identified in the rating schedule as characteristic 
of at least the next higher, 50 percent, rating. 
 
The Board notes that the VA treatment records reflect that 
the Veteran's symptoms primarily consisted of sleep 
disturbance from nightmares and intrusive thoughts.  The 
Board acknowledges the statement from his VA psychiatrist 
who reported the  Veteran's longstanding lack of interest in 
activities he used to find enjoyable, avoided reminders of 
the military, had feelings of estrangement from non-
veterans, had chronically poor sleep, irritability and 
hypervigilance, and occasional angry outbursts.  However, 
there was no indication that the Veteran's PTSD symptoms 
moderately compromised his ability to sustain social and 
work relationships.  Here, the Veteran was assigned a GAF 
score of 65. The Veteran was able to maintain a relationship 
with ex-wife in continuing to care for their disabled 
daughter and was active at the senior center.  He was 
consistently alert and oriented; his thought process was 
intact; there was no evidence of paranoia, delusions, or 
hallucination; he denied suicidal and homicidal ideation; 
his affect was reactive and goal-oriented; and mood was 
generally good. 
 
There is no objective medical or other persuasive evidence 
suggesting that the Veteran has experienced the vast 
majority-and arguably, more serious-symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships that are 
characteristic of the next, 50 percent rating.  Further, his 
symptoms do not otherwise reflect the level of disability 
commensurate with a 50 percent rating. 
 
Under the circumstances of this case, the Board finds that 
the Veteran's PTSD symptomatology has not met or 
approximated the criteria for a 50 percent rating at any 
point from July 7, 2008, and June 17, 2013.  See 38 C.F.R. § 
4.7.  As the criteria for the next higher, 50 percent, 
rating are not met, it follows that the criteria for an even 
higher rating (70 or 100 percent) likewise are not met.  On 
these facts, the Board determines that there is no basis for 
staged rating, pursuant to Fenderson, and the claim for an 
initial rating in excess of 30 percent for PTSD must be 
denied.

The next question is whether an evaluation in excess of 70 
percent disabling is warranted for the Veteran's service-
connected PTSD from June 18, 2013.  

Pursuant to the May 2013 Board remand, the Veteran was 
afforded a VA PTSD examination in June 2013.  Here, the 
Veteran's diagnosis of PTSD was confirmed with a GAF score 
of 40.  The examiner described the Veteran's condition as 
having occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with normal routine behavior, 
self-care and conversation.  

The Veteran reported that he is still separated from his 
wife and they argue often.  He stated that she complains he 
is moody and irritable.  The Veteran admitted that he has 
difficulty sharing his feelings with his wife and that he no 
longer spends time with his friends.  He stated several of 
his friends have died and he has not made new ones.  The 
Veteran stated he spends much of the time alone and feels 
uncomfortable in crowded social settings and has panic 
attacks.  The Veteran no longer attends meetings at the 
Veterans of Foreign Wars.  The examiner reported that since 
the last examination, the Veteran displayed a moderate 
deficit in social functioning and no longer spends time with 
former friends.  He has difficulty expressing his feelings 
to others and is often irritable.  He is losing his 
emotional connection with others and has become more 
socially isolated.  The Veteran's moderate deficit in social 
functioning is the direct result of trauma related symptoms 
associated with PTSD.  

The VA examination report noted the Veteran's symptoms are 
currently being treated with prescription medication.  He 
has not had any psychiatric hospitalization.  He sleeps only 
a few hours a night due to combat-related nightmares.  He 
has intrusive thoughts about World War II.  The Veteran is 
easily distracted and often loses his train of thought.  He 
often scans his environment and is agitated by loud, 
unexpected noises.  The Veteran stated that he experiences 
these symptoms daily and are moderate to severe.  

The examiner reported that the Veteran's stressor was 
persistently reexperienced by recurrent and distressing 
recollection of the event, including images, thoughts or 
perceptions; recurrent distressing dreams of the event; 
intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event; and physiological reactivity on exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.  

There was also persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness with 
efforts to avoid thoughts, feelings or conversations 
associated with the trauma; he made efforts to avoid 
activities, places, or people that arose recollections of 
the trauma; had markedly diminished interest or 
participation in significant activities; had feeling of 
detachment or estrangement from others; and restricted range 
of affect.

The Veteran had persistent symptoms of increased arousal 
such as difficulty falling or staying asleep; irritability 
or outbursts of anger; difficulty concentrating; 
hypervigilence; and exaggerated startle response.

All of these occurred for more than a month and caused 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Other symptoms included depressed mood, anxiety, 
suspiciousness, panic attacks that occur weekly or less 
often; chronic sleep impairment; impairment of short- and 
long-term memory (for example, retention of only highly 
learned material, while forgetting to complete tasks); 
flattened affect; disturbance of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships; difficulty in adapting to 
stressful circumstances; and the inability to establish and 
maintain effective relationships.

In light of the evidence outlined above, the preponderance 
of the above evidence demonstrates that the Veteran is not 
entitled to the maximum disability evaluation of 100 percent 
at any time during the pendency of his claim.  As already 
noted, a 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.  
 
The VA examiner concluded that the Veteran suffered from 
occupational and social impairment with deficiencies in 
areas such as work, family relations, judgment, thinking, 
and mood, rather than concluding that the Veteran suffered 
from total occupational and social impairment.  Occupational 
and social impairment with deficiencies in many areas of 
life is reflected by a 70 percent disability evaluation.  
Id.  A 100 percent disability evaluation, on the other hand, 
requires total occupational and social impairment.  Id.  
While the record clearly reflects social and occupational 
impairment in this case, the Veteran reported that he does 
maintain a relationship, although contentious, with his 
wife.  In addition, although the Veteran stated he no longer 
spends time with his friends, the examiner determined that 
the  Veteran displays only a moderate deficit in social 
functioning.  This demonstrates that the Veteran does not 
suffer from total social impairment.  

In June 2013, the Veteran's thought processes were coherent 
with no delusions or hallucinations.  In fact, the Veteran 
has always denied hallucinations or delusions.  Likewise, 
the Veteran has routinely been found to be oriented in all 
spheres, and there is no evidence of memory loss so severe 
that the Veteran forgets his own name.   
 
The Board has also considered whether the Veteran is a 
persistent danger to himself or others.  According to a June 
2013 VA examination report, the Veteran was becoming 
increasingly irritable.  Having considered this evidence, 
the Board does not find that it has resulted in a persistent 
danger of the Veteran hurting himself or others.  There is 
no evidence the Veteran had homicidal or suicidal ideation.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not a persistent danger to 
himself or others.  
 
Finally, the evidence of record demonstrates that the 
Veteran does not suffer from an intermittent inability to 
perform his daily activities and maintain minimal personal 
hygiene.  
 
In reaching the above conclusions, the Board is not 
suggesting that the Veteran does not suffer from significant 
occupational and social impairment.  However, the 70 percent 
disability evaluation is meant to compensate the Veteran for 
such symptomatology, to include an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.  
As such, the Veteran's symptomatology is more appropriately 
represented by the current 70 percent disability evaluation, 
rather than the highest available rating of 100 percent.  
 
The above conclusions are also supported by the GAF scores 
of record.  A review of the evidence of record reflects that 
the Veteran has been afforded GAF scores of 40 during this 
period which is characterized as when there is some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  A 
70 percent disability evaluation encompasses the above 
criteria, as it is meant to compensate a Veteran for 
deficiencies in occupational and social impairment due to 
symptoms such as suicidal ideation.  
 
In sum, the evidence of record supports the conclusion that 
the Veteran is not entitled to a 100 percent disability 
rating during any time since June 18, 2013.   

Extraschedular Consideration 
 
The Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular 
evaluation when the issue either is raised by the claimant 
or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008). 
 
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111  (2008). 
 
In this case, the Board finds that the rating criteria 
reasonably describe his disability level and symptomatology.  
There is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor 
that would render inappropriate the application of regular 
rating standards.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
scheduler evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted. 

For all the foregoing reasons, the Veteran's claim for 
entitlement to an initial increased disability rating for 
PTSD, in excess of 30 percent effective July 7, 2008, and in 
excess of 70 percent, effective June 18, 2013, must be 
denied.  In applying the regulatory criteria, the Board is 
unable to find that the disability picture more nearly 
approximates the criteria for a rating in excess of 30 
percent, effective July 7, 2008, and in excess of 70 
percent, effective June 18, 2013, at this time. The Board 
has also considered additional staged ratings, under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  The Veteran may always file a new claim 
for an increased rating should the disability increase in 
severity in the future.  However, since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49  (1990). 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD, effective July 7, 2008, is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD, effective June 18, 2013, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


